department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s yi department of the treasury irs internal_revenue_service p o box cincinnati oh legend b date c state d location w dollars amount x dollars amount y dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you formed on b in the state of c as a nonprofit mutual benefit nonprofit corporation your articles of incorporation did not state a purpose for which you are formed and provided that upon dissolution assets will be distributed to the last people in the group your bylaws indicate that you were formed to connect professionals in the wedding industry in d you are a membership_organization and membership is open to any businesses that provide services for weddings including but not limited to caterers bakers printers event venues limousine services and photographers you will not restrict any categories for the types of businesses that may become members as long as they are associated with the wedding industry you have monthly meetings for your members to share ideas to meet other professionals and to build professionalism in the wedding industry you also provide speakers who focus on topics to promote healthy small businesses such as insurance needs and marketing as well as business development members are encouraged to bring guests furthermore you will operate a website which will have your members listed with links and information to contact them as well as details on upcoming meetings and events you have no membership application but collect necessary contact information you charge membership dues of w dollars per business the cost for the monthly meeting for members is x dollars while the cost for guest is y dollars the locations of your meetings vary but typically take place at one of your member’s or potential member’s place of business your revenue is generated from members’ fees and meetings your expenses consist of website expenses as well as outlays for printing and promotional items that your members may use to handout to potential clients you are governed by a volunteer board comprised of three elected positions which are the president vice president and treasurer law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual treasury regulation section dollar_figure c - a provides that to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 holds that that an organization's assets must be dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law sec_1 c -l c provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 c of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_71_504 1971_2_cb_231 describes a city medical society exempt under sec_501 of the code that because it primarily directed its activities to the promotion of the common business purposes of its members could not be reclassified as an educational or charitable_organization under sec_501 of the code letter rev catalog number 47630w in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes application of law you are not described in sec_501 of the code and in sec_1_501_c_3_-1 because you are not organized or exclusively operated for charitable or educational_purposes you do not meet the organizational_test for sec_501 of the code because your articles of incorporation do not have a purpose clause limiting your purposes to those described in sec_501 of the code as required by sec_1_501_c_3_-1 i _in addition your articles of incorporation do not dedicate your assets upon dissolution to an exempt_purpose under sec_501 of the code as required by sec_1_501_c_3_-1 this also causes you to fail the organizational_test under sec_501 of the code you are operating for a substantial nonexempt purpose in violation of sec_1_501_c_3_-1 because more than an insubstantial part of your activities is not in furtherance of an exempt_purpose for example you are operating to promote networking among your members as well as promote professionalism in the wedding industry this precludes you from exemption under sec_501 of the code you are like the organization described in revrul_71_504 because you conduct activities that may be charitable and educational such as hosting speakers on educational topics at your meetings but you also conduct activities that are directed primarily at the promotion of the wedding industry in d for example your activities promote networking among the businesses in the wedding industry as well as professionalism among these businesses therefore the activities directed at promoting the wedding industry preclude you from exemption under sec_501 of the code you are like the organization in better business bureau v united_states although you may have some educational and charitable purposes including providing speakers on educational topics for small businesses this is secondary to promoting networking and professionalism in the wedding industry the presence of this non-exempt purpose precludes you from exemption under sec_501 of the code conclusion based on the information submitted you are not organized nor operated exclusively for one or more purposes described in sec_501 of the code even though some of your activities may be educational you are conducting activities to promote the wedding industry which serves a substantial non-exempt purpose therefore you are not described in sec_501 of the code ' accordingly you must file federal tax returns and contributions to you are not deductible under sec_170 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include letter rev catalog number 47630w e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47630w u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it - if you agree tf you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
